TAFT, Circuit Judge
(after stating the facts). We have already discussed in the case of American Fibre-Chamois Co. v. Buckskin-Fibre Co. (decided at this term) 72 Fed. 508, the principles that should govern the court in a question of patentable novelty on demurrer, and it is not necessary to extend that discussion. The Vinton patent admits that the outline or general shape or curve of the legs of the staples before driving was old. With that hypothesis which the court was certainly entitled to proceed upon, we fully approve the following language of the learned judge in delivering the opinion of the court below:
“Vinton’s improvement consisted in making a V-shaped point, the apex of which is located at one side of the center line of the leg of the staple, and which is pressed, swaged, or flattened, and thus made broader than the diameter of the wire from which the staple is produced. That is the only possible novelty in the Vinton patent. The setting of the points at one side of the center line of the leg of the staple, and the making of the staple with slightly in-curved legs, so that it will clinch in the desired direction, are * * * admitted to be old by the Vinton specification. Making the cutting edge of the staple points at right angles to the length of the staple head was a matter involving nothing more than ordinary mechanical skill. Now, it is a matter of common knowledge that if a round wire is pointed by being pressed or swaged or flattened upon two sides the diameter of the point will be and must be greater than the diameter of the wire. The making of such broadened points upon nails and staples was a matter of common knowledge years before the date of Vinton’s patent. The old cut nail was made in this form for the very purpose mentioned in the patent, that the broad, flattened point might cut a. slit in the wood through which the shank would enter, and thereby prevent splitting the wood. So it was with common nails and staples. With reference to the patentability of such an improvement the case of Double-Pointed Tack Co. v. Two Rivers Manuf’g Co., 109 U. S. 117, 3 Sup. Ct. 105, is cited .and is pertinent.
“The Prentice patent is for a button fastener differing from the Vinton * * * fastener only in trifling, particulars. Prentice took almost the exact form of the Vinton staple with the beveled ends, made a slightly different angle between the body of the legs, so as to make the crown portion with a double reverse curve instead of a single curve. Prentice provided his staple with a sort of supplementary crown, leaving shoulders against which the legs might be clinched. The old paper staple in common use long before Prentice’s patent had a flat top against which the legs clinched, the top and the legs lying parallel after the clinching operation was finished. If such a staple was required to hold the eye of a button or any similar object, a portion of the crown must be raised so as not to bind against the paper or cloth or leather, and, the necessity being apparent, mechanical ingenuity was all that was involved in the requisite change of form. The complainant’s patents are invalid upon their face for want of invention.” 69 Fed. 592.
It will be observed that tbe learned judge in tbe court below was iable to point out instances of similar devices within bis personal observation of a kind necessarily within common knowledge. Herein is tbe distinction between this case and tbe Fibre-Chamois Cases (just decided) 72 Fed. 508, 516. Tbe specifications and claims of tbe Prentice patent are somewhat complicated and verbose in describing a very simple mechanism. Tbe decree of tbe court below is affirmed at tbe cost of tbe appellant.